Case 20-22898-CMB        Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04    Desc Main
                                   Document      Page 1 of 19



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re: Ronald G. Linaburg,                       )     Bankruptcy No. 20-22898-CMB
                                                  )
       Debtor.                                    )     Chapter 11
                                                  )
                                                  )     Honorable Carlota M. Bӧhm




                              AMENDED CHAPTER 11 PLAN




                                                  Brian C. Thompson, Esquire
                                                  PA-91197
                                                  THOMPSON LAW GROUP, P.C.
                                                  125 Warrendale Bayne Road, Suite 200
                                                  Warrendale, PA 15086
                                                  724-799-8404 Telephone
                                                  724-799-8409 Facsimile
                                                  bthompson@thompsonattorney.com


 Dated: March 29, 2021




                                                                                         1
Case 20-22898-CMB       Doc 167      Filed 03/29/21 Entered 03/29/21 20:43:04   Desc Main
                                   Document      Page 2 of 19




                                    TABLE OF CONTENTS

 1.    Definitions                                                         Page 3

 2.    Classification of Claims and Equity Interest into Classes           Page 6

 3.    Designation of Classes                                              Page 6

 4.    Impairment                                                          Page 7

 5.    Implementation of Plan                                              Page 8

 6.    Provisions for Claims Generally                                     Page 9

 7.    Treatment under the Plan and Provision for Payment                  Page 10

 8.    Executory Contracts and Unexpired Leases                            Page 12

 9.    Retention of Jurisdiction                                           Page 13

 10.   Conditions of this Plan                                             Page 14

 11.   General Provisions                                                  Page 14

 12.   Amendment                                                           Page 18

 13.   Cramdown                                                            Page 18

 14.   Alternative to Plan                                                 Page 18




                                                                                      2
Case 20-22898-CMB          Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04           Desc Main
                                     Document      Page 3 of 19




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re: Ronald G. Linaburg,                            )      Bankruptcy No. 20-22898-CMB
                                                       )
          Debtor.                                      )      Chapter 11
                                                       )
                                                       )      Honorable Carlota M. Bӧhm

                         CHAPTER 11 PLAN OF REORGANIZATION

          The above-referenced individual, who is a Debtor-in-Possession, proposes the following

 Plan of Reorganization (“Plan”) pursuant to § 1121.

                                   ARTICLE 1 – DEFINITIONS

          For Purposes of this Plan, except as otherwise expressly provided herein or unless the

 context otherwise requires, the following capitalized terms shall have the meaning set forth

 below:

          1.1    Adequate Protection Payments shall mean payments made between the filing date
                 and confirmation date by Debtor in respect to secured claims.

          1.2    Administrative Claims shall mean costs and expenses of administration of this
                 Chapter 11 case allowed under § 503 and entitled to priority under § 507 of the
                 Code.

          1.3    Allowed Claim shall mean a claim against the Debtor to the extent:

                 a.      A proof of such claim was:
                         (1)    Timely filed; or
                         (2)    Deemed filed pursuant to §1111 (a) of the Bankruptcy Code; or
                         (3)    Filed late with leave of the Bankruptcy Court after notice and
                                opportunity for hearing given to the Debtor’s counsel; and

                 b.      (1)    Which is not a Disputed Claim; or
                         (2)    Which is allowed (and only to the extent allowed) by a Final
                                Order, after objection, if any, and hearing; and

                 c.      (1)    With respect to any professionals seek compensation




                                                                                                   3
Case 20-22898-CMB     Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04             Desc Main
                                Document      Page 4 of 19



                            in connection with this case, when said compensation has been
                            allowed by Order of the Bankruptcy Court after notice and hearing
                            as provided in the Bankruptcy Code.

      1.4    Litigation shall mean actions in the United States District Court or Bankruptcy
             Court for the Western District of Pennsylvania with any caption including the
             Debtor.

      1.5    Bankruptcy Court shall mean that unit of the United States District Court for the
             Western District of Pennsylvania known as the United States Bankruptcy Court
             for the Western District of Pennsylvania located at 54th Floor, USX Tower, 600
             Grant Street, Pittsburgh, Pennsylvania 15219 or any Court having jurisdiction to
             hear and determine appeals there from.

      1.6    Business Day shall mean between 9:00 a.m. and 5:00 p.m. local Pittsburgh time
             on every day, except Saturdays, Sundays and national holidays.

      1.7    Claim shall have the meaning set forth in §101(5) of the Bankruptcy Code.

      1.8    Class shall mean the category of holders of claims or equity interests in such
             category as provided by 11 U.S.C. §1122 of the Code and as defined in the
             context of this Plan.

      1.9    Closing Date shall mean the closing by the Debtor as to all instruments and
             documents required to be executed under this Plan.

      1.10   Collateral shall mean any property in which the Debtor has an interest and which
             secures an allowed claim.

      1.11   Confirmation Date shall mean the date when the Clerk of the Bankruptcy Court
             shall have entered the Confirmation Order on the docket.

      1.12   Confirmation Order shall mean the Order entered by the Bankruptcy Court
             confirming the Plan pursuant to §1129 of the Bankruptcy Code.

      1.13   Creditor shall mean any person having a claim against the Debtor that arose on or
             before the filing date or a claim against the Debtor’s estate of a kind specified in
             §502(g) (h) or (l) of the Bankruptcy Code.

      1.14   Disclosure Statement shall mean the Disclosure Statement of the Debtor to be
             filed for approval of the Bankruptcy Court pursuant to §1125 of the Bankruptcy
             Code.

      1.15   Disputed Claims shall mean alleged claims against or equity interests in the
             Debtor listed as disputed, contingent or unliquidated on the Debtor’s schedules or
             amended schedules for which a timely proof of claim is filed, or to which an



                                                                                                 4
Case 20-22898-CMB     Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04              Desc Main
                                Document      Page 5 of 19



             objection has been timely filed within sixty (60) days after the confirmation date
             by a party in interest and which objection is not the subject of a Final Order or has
             not been withdrawn.

      1.16   Distribution Date and Effective Date of the Plan shall mean the date that the
             confirmation order is entered or any other time as the court deems appropriate.

      1.17   Interim Financing shall mean any loan, which is approved by the Bankruptcy
             Court under 11 U.S.C. §364 and funded prior to the plan effective date.

      1.18   Final Order shall mean an Order, judgment or decree of the Bankruptcy Court as
             to which (a) any appeal that has been timely taken, has been finally determined or
             dismissed; (b) the time for appeal has expired and no appeal has been timely taken
             in accordance with Rule 8002 of the Rules of Bankruptcy Procedures and any
             applicable local procedural rule; or (c) an appeal has been timely taken, but such
             Order has not been stayed by appropriate cash bond or equivalent under Rule
             8005 of the Rules of Bankruptcy Procedure.

      1.19   Plan shall mean this Plan of Reorganization, as the same may be amended or
             modified from time to time in accordance with the provisions of this Plan and
             §1127 of the Code, all addendums, exhibits, schedules, releases, and other
             attachments hereto, all of which are incorporated herein by reference as though
             fully set forth herein.

      1.20   Priority Tax Claim shall mean any claim entitled to priority pursuant to §507(a)
             (8) of the Code to the extent it is an allowed claim.

      1.21   Schedules shall mean the schedules of assets and liabilities filed by the Debtor,
             with the Bankruptcy Court as required by 521 of the Code, and any amendments
             thereto as allowed by the Bankruptcy Court.

      1.22   Secured Claim shall mean an allowed claim in respect to which a security interest
             is held in or against any property of the Debtor’s estate, to the extent of the value
             of such creditor’s interest in the estate’s interest in such property; and to the
             extent the claim is perfected against a trustee under 11 U.S.C. §544. If the value
             of such creditor’s interest is less than the amount of the allowed claim held by it,
             then such creditor shall hold an unsecured claim for the deficiency amount; if the
             creditor’s claimed security is not perfected, it will have an unsecured claim; but
             only to the extent the creditor has filed a claim.

      1.23   Unsecured Claim shall mean any claim other than an administrative claim;
             secured claim or a priority claim, to the extent it is an allowed claim.

      1.24   Gender and Number when used herein, words importing any gender may be
             applied to and include all persons; words importing the plural number may be




                                                                                                 5
Case 20-22898-CMB           Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04         Desc Main
                                      Document      Page 6 of 19



               applied to and mean a single person or thing, and words importing the singular
               number may be applied to and mean more than single person or thing.

        1.25   General Rule of Interpretation unless otherwise defined herein, all terms used in
               this Plan shall have the meanings set forth in the Bankruptcy Code.

                    ARTICLE 2 – CLASSIFICATION OF CLAIMS AND
                            INTERESTS INTO CLASSES

        2.1    Class 1          Administrative Claims (Unimpaired)
        2.2    Class 2          Secured Claims (Unimpaired)
        2.3    Class 3          Secured Claims (Unimpaired)
        2.4    Class 4          Claims of General Unsecured Creditors (Impaired)
        2.5    Class 5          Claims of De Minimis Unsecured Creditors (Unimpaired)

                         ARTICLE 3 – DESIGNATION OF CLASSES

        3.1    Class 1 shall consist of fees to the U.S. Trustee; the Clerk of Courts and any

        professional’s fees, which are entitled to priority, under 11 U.S.C. §507(a)(1). These

        shall include, if applicable, the following:

        (a)    Any attorney who successfully recovers any money on behalf of the estate

               11 U.S.C. §503(b)(4);

        (b)    Any loan broker who successfully obtains a loan;

        (c)    Approved Attorney for the Debtor; Thompson Law Group, P.C.; and

        (d)    Accountant for the Debtor; 11 U.S.C. §503(b)(4).

        This Class shall also include administrative expenses incurred during the Administration,

 including the following:

        (e)    Internal Revenue Service, if any;

        (f)    PA Department of Revenue and PA Department of Labor & Industry, if any;

        (g)    Claims for any unpaid ongoing expenses accrued during the course of the

               Debtor’s operation, if any;

        (h)    All U.S. Trustee’s fees and Clerk of Bankruptcy Court charges; and



                                                                                                   6
Case 20-22898-CMB      Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04           Desc Main
                                 Document      Page 7 of 19



      (I)     All professional fees are subject to the Bankruptcy Court’s approval under

              §330(a)(1) of the Bankruptcy Code and Bankruptcy Rule 2016; and only to the

              extent professionals preserved the estate.

      (J)     All lease agreements and other ongoing costs of operation customary in Debtor’s

              Business.

      3.2     Class 2 shall consist of the following secured claims:

              a.     Municipality of Mt. Lebanon (Lien on residence at 924 Valleyview Road.)

      3.3     Class 3 shall consist of the following unsecured priority claims:

              a.     Dollar Bank Home Mortgage (Mortgage on rental 2059 Pemberton Street.)

      3.4     Class 4 shall consist of all creditors who have an allowed General Unsecured

      Claims in an amount in excess of $500.00 against the Debtor as of October 9, 2020.

      3.5     Class 5 shall consist of all creditors who have an allowed General Unsecured De

      Minimis claim in an amount not in excess of $500.00 against the Debtor as of October 9,

      2020.

                               ARTICLE 4 – IMPAIRMENT

 THE FOLLOWING CLASSES ARE NOT IMPAIRED; THEY DO NOT VOTE UPON THIS
 PLAN:

      Class 1 – Unimpaired

      Class 2 – Unimpaired

      Class 4 - Impaired

      Class 5 - Unimpaired

 THE FOLLOWING CLASSES ARE IMPAIRED; THEY VOTE UPON THE PLAN:

      Class 3 – Impaired




                                                                                                7
Case 20-22898-CMB          Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04             Desc Main
                                     Document      Page 8 of 19




               ARTICLE 5 – MEANS FOR IMPLEMENTATION OF THE PLAN

         5.1     Implementation of the Plan. The Plan is to be implemented and funded by the

                 reorganized Debtor through $250,000 being held by Debtor’s Counsel in an

                 escrow account, on behalf of Debtor, as well as through Debtor’s exempted assets

                 and as, and if, needed.

         5.2     Litigation Necessary or Possible to Consummate Plan.

                 No other litigation is anticipated to be necessary to consummate this Chapter

         Plan.

         5.3     Escrow of any Disputed Claim.

                 None.

         5.4     Miscellaneous Provisions

                 (a)     The Reorganized Debtor shall have the exclusive right to negotiate with

 any administrative claimant, any secured creditor, or any disputed creditor, any insurance carrier,

 or any account receivable to discount or settle any dispute. The Debtor will not need Court

 approval to discount or settle any claim(s) after confirmation.

                 (b)     All causes of action, all avoiding powers, all choices in action of any type,

 which were the property of the Debtor at the time of the commencement of this case, shall

 remain the property of the Debtor under this Plan.

                 (c)     The Disbursing Agent for plan payments shall be the Debtor, other than

 the $250,000 being held in escrow that Debtor’s Counsel will disburse on the effective date as a

 one-time pro-rata lump-sum payment to the general unsecured creditors on the Plan effective

 date.




                                                                                                     8
Case 20-22898-CMB         Doc 167     Filed 03/29/21 Entered 03/29/21 20:43:04             Desc Main
                                    Document      Page 9 of 19




                  ARTICLE 6 – PROVISIONS FOR CLAIMS GENERALLY

        6.1     Upon completion of all payments required under this Plan, unless after notice and

 a hearing the court orders otherwise for cause, the Debtor and the Reorganized Debtor shall be

 deemed to have the benefits and effects of Code §1141. The Reorganized Debtor shall be

 deemed to have the benefits of Code §1141(c). The Debtor shall be deemed to be fully

 discharged and released from any claim or right not retained under this plan pursuant to Code

 §1141(d)(1)(A) and rights shall be terminated except as provided for in the Plan.

        Upon completion of Plan payments, or after notice and a hearing the court order

 otherwise, for cause, a Discharge Order will be issued to clearly eliminate any possibility of

 post-confirmation attempts to collect any debt or right discharged under this plan.

        6.2     In the event that the claim of any creditor is contingent, unliquidated or subject to

 dispute on the confirmation date, the Creditor must request the Bankruptcy Court to estimate its

 claim for the purpose of allowance under §502 of the Code, prior to the confirmation date in

 accordance with Bankruptcy Rule 3013. Any disputed, contingent or unliquidated claim, which

 fails to comply with this procedure, shall not be entitled to vote on the Plan since that would

 unduly delay the administration of this Chapter 11 case.

        6.3     All Pre-Confirmation defaults by the Debtor shall be discharged and waived by

 the Order of Confirmation. Any right to declare a default by the insolvency of the Debtor or the

 right to declare a default because the Debtor filed for protection under the Bankruptcy Code shall

 be unenforceable against the Debtor or the Reorganized Debtor.




                                                                                                    9
Case 20-22898-CMB         Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                   Desc Main
                                 Document    Page 10 of 19



                           ARTICLE 7 – TREATMENT UNDER THE PLAN
                                AND PROVISION FOR PAYMENT

        7.1     Class 1 - Administrative Claims.

        The Class 1 claims, to the extent it is an allowed priority claim, shall be paid their

 principal claim in full without interest on or before the distribution date by a payment to the

 holder of such a claim except as provided below or as otherwise agreed by each member of the

 class of persons in this class. Professional person in Class 1 whose claims have been finally

 approved and allowed by the court pursuant to Code Section 330 or 503 shall be paid on the

 effective date or anytime thereafter, as is appropriate, the amount that has been agreed to by the

 individual professional persons. The following claims arising after the filing date and related to

 the ongoing business expenses of Debtor shall be paid by the reorganized Debtor or any

 successor according to the stated payment terms of such liability, unless otherwise disputed or

 rejected in accordance with proper procedures: (a) allowed accounts payable, (b) executory

 contracts , unexpired leases, purchase orders and sales orders, (c) unpaid utility bills, (d) the

 liability for federal and state income taxes or other taxes, up to the maximum amount payable

 under Class 1 arising in the ordinary course of business, (e) fees and expenses of the Debtor’s

 counsel and (f) other professionals for services to be rendered after the closing date in

 prosecuting any causes of action, prosecuting objections to claims, settling claims or advising the

 reorganized Debtor with respect to claims, any other services provided to the purchaser in

 connection with the implementation for this Plan all subject to court approval, after notice and a

 hearing.

        7.2     Class 2 – Secured Claims (Unimpaired).

        a.      Class 2 - Municipality of Mt. Lebanon (Proof of Claim No. 5)




                                                                                                     10
Case 20-22898-CMB          Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                Desc Main
                                  Document    Page 11 of 19



         The secured claim of the Municipality of Mt. Lebanon in the amount of $196.31 is

 secured against the residence of the Debtor known as 924 Valleyview Road, Pgh, PA 15129, and

 shall be paid in full on the Plan effective date.

         7.3     Class 3 – Secured Claims (Impaired).

         a.      Class 3 – Dollar Bank Home Mortgage (2059 Pemberton Street).

         The secured claim of Dollar Bank Home Mortgage in the amount of $536,800.00 is

 secured against the real property of the Debtor known as 2059 Pemberton Street, Philadelphia,

 PA 19146, and shall be paid over 5 years as part of the Chapter 11 Plan, with 60 equal monthly

 principal and interest payments of $3,611.80, with lien retained until paid in full. At the

 conclusion of the 5-year term, if not paid in full beforehand via sale or otherwise, a balloon

 payment will be made for any remaining balance still owed at that time. Debtor’s Plan does not

 contemplate the sale of the 2059 Pemberton Street real property.

         7.4     Class 4 – Unsecured Claims (Impaired).

         The general unsecured creditors with unsecured claims in excess of $500.00 shall

 collectively be paid an aggregate pro-rata lump-sum payment of Two Hundred Fifty Thousand

 Dollars ($250,000.00), which is currently being held in an escrow account of Thompson Law

 Group, P.C., Counsel for Debtor. This amount exceeds by 500% the amount that the general

 unsecured creditors would receive in a hypothetical Chapter 7 case under the liquidation

 alternative test, which would be Forty-Seven Thousand Seven Hundred Fifty-Four Dollars

 ($47,754.00). This lump-sum distribution represents an approximate 21% payment of the

 allowed claims, and it will be paid on the effective date of Debtor’s confirmed Chapter 11 Plan,

 which shall be within 30 days of an order confirming Debtor’s Chapter 11 Plan.




                                                                                                  11
Case 20-22898-CMB           Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                 Desc Main
                                   Document    Page 12 of 19



           7.5   Class 5, De Minimis General Unsecured Non-Tax and Tax Creditors (Unimpaired).

 The general unsecured non-tax and tax creditors with De Minimis claims not in excess of $500

 shall be paid Three Hundred Thirty-Seven Dollars and Seventy-Nine Cents ($337.79), a currently

 estimated 100% of allowed claims, to be paid on the Plan effective date, which is within 30 days of

 Plan confirmation.

           7.6   All creditors modified under this Plan may not enforce any remedies under their

 contracts, notes, mortgages or judgments unless the Debtor has materially defaulted under the

 Plan. A material default has not occurred until the Debtor has failed to make two payments and

 the creditor has given notice by Certified Mail to the Debtor, Debtor’s undersigned Counsel and

 the Disbursing Agent, if any, of the default. The Debtor shall have 30 days to cure any default

 after receipt of Notice of Default. If the Debtor fails to cure the default, then the creditor shall

 send an Affidavit of Default to the Debtor and Debtor’s Counsel. Upon receipt of that Affidavit,

 the creditor may enforce its rights as modified under this Plan.

           7.7   The Debtor may accelerate payments to any class under this Plan and pre-pay

 creditors if funds become available.

            ARTICLE 8 - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           8.1   Debtor has no known executory contracts or unexpired leases other than those

 referenced in this Plan.

           8.2   Executory Contracts and Unexpired Leases. In accordance with sections 365(a)

 and 1123(b)(2) of the Bankruptcy Code, all executory contracts and unexpired leases that have

 not been assumed or assumed and assigned as of the Confirmation Date will be deemed

 expressly rejected by the Debtor as of the Confirmation Date unless otherwise provided for

 herein.




                                                                                                        12
Case 20-22898-CMB          Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                 Desc Main
                                  Document    Page 13 of 19



        8.3      Insurance Policies. All of the Debtor’s insurance policies and any agreements,

 documents or instruments relating thereto are treated as executory contracts under the Plan,

 however, notwithstanding anything to the contrary contained herein, all insurance policies will

 be deemed assumed by operation of the Plan as of the Confirmation Date unless a motion to

 reject any such insurance policy is filed on or before the Confirmation Date or such date allowed

 by the Bankruptcy Court.

                        ARTICLE 9 – RETENTION OF JURISDICTION

        9.1      The Bankruptcy Court shall, after the confirmation date and until final

 consummation, be entitled to exercise exclusive jurisdiction over the following matters:

        (a) To consider any modification of this Plan pursuant to Section 1127 of the Code;

        (b) To determine the allowance of all claims against the Debtor pursuant to Section

              502 of the Code;

        (c) To hear and determine any objections filed within thirty (30) days after confirmation

              date to the allowance of any claim;

        (d) To hear and determine any adversary proceeding or contested matter, controversy,

              suit or dispute over which the Bankruptcy Court has jurisdiction under 28 U.S.C.

              Sections 157 and 1334;

        (e) To hear and determine all controversies, suits and disputes that may arise in

              connection with the interpretation or enforcement of the Plan;

        (f) To issue such orders as may be necessary for the administration and/or consummation

              of this Plan, including complaints to determine secured claims;

        (g) To set and determine all professional fees and other costs of administration in this

              Chapter 11 case;




                                                                                                   13
Case 20-22898-CMB         Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                 Desc Main
                                 Document    Page 14 of 19



        (h) For such other purposes as may be set forth in the Confirmation Order; and

        (i) To enter such Orders as are necessary and appropriate under the Code.

                         ARTICLE 10 – CONDITIONS OF THIS PLAN

        10.1    The Plan shall not be confirmed, the Debtor shall have no obligation to make any

 loans or advances as Debtor, Debtor shall have no liability to any person, and the Plan shall be of

 no effect unless all of the following conditions have been satisfied, or waived in the sole

 discretion of Debtor:

        (a)     A Final Order of Confirmation shall have been entered on the docket of the court;

                and

        (b)     There is no material or adverse change in the condition of the assets from Debtor;

                and

        (c)     The Creditors have not taken any bad faith action against the Debtor, Debtor’s

                estate or Debtor’s operations.

                               ARTICLE 11 – GENERAL PROVISIONS

        11.1    Amendments. This Plan may be amended by the Plan Proponent at any time prior

 to the confirmation date and thereafter as provided in Section 1127 of the Code.

        11.2    Headings. The headings included in this Plan are for the sake of convenience and

 reference only and shall not constitute part of this Plan for any other purpose.

        11.3    Interests. Except as specifically set forth in the Plan or in any Final Order of the

 Court entered during this Chapter 11 case, interest shall be deemed not to have accrued with

 respect to any claim since the filing date and no payment of said interest will be made pursuant

 to the Plan.




                                                                                                   14
Case 20-22898-CMB         Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                Desc Main
                                 Document    Page 15 of 19



        11.4    This Plan contemplates that the case will be closed and a final decree entered as

 soon as all the following have occurred:

        (a)     All final fee applications have been filed and approved. No fee application other

                than counsel fees shall be allowed unless they have been filed prior to forty-five

                (45) days after the Order of Confirmation is entered;

        (b)     All objections to claims and adversary actions are filed and resolved;

        (c)     The Debtor has made the first payment to the administrative claimants; and

        (d)     The Debtor has complied with the Post-Confirmation Order.

        11.5    The Debtor may accelerate the payments if funds become available.

        11.6    The rights of Classes 4 and 5 to payment under this Plan by the Plan Proponent

 will be an unsecured obligation of the reorganized Debtor and unenforceable against estate assets

 listed on Debtor’s Schedules, unless there is a Plan default.

        11.7    Time Bar to Cash Payments. Checks issued in accordance with the Plan in

 respect of Allowed Claims shall be null and void if not negotiated within sixty (60) days after the

 date of issuance thereof. Requests for reissue of any check shall be made to the Debtor by the

 holder of the Allowed Claim to whom such check was originally issued. Any Claim in respect of

 such a voided check shall be made on or before thirty (30) days after the expiration of the sixty

 (60) day period following the date of issuance of such check. Thereafter, the amount represented

 by such voided check shall irrevocably revert to the Debtor and any Claim in respect of such

 voided check shall be discharged and forever barred from assertion against the Debtor and

 Debtor’s property.

        11.8    Transactions on Business Days. If the Effective Date or any other date on which

 a transaction may occur under the Plan shall occur on a day that is not a Business Day, the




                                                                                                     15
Case 20-22898-CMB          Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                   Desc Main
                                  Document    Page 16 of 19



 transactions contemplated by the Plan to occur on such day shall instead occur on the next

 Business Day but shall be deemed to have been completed as of the required date.

         11.9    Release of Liens. Except as otherwise specifically provided herein (See Article 7)

 or contemplated by the Plan or in any contract, instrument or other agreement or document

 created in connection with the Plan, (i) each holder of: (a) any purported Secured Claim and/or

 (b) any judgment, personal property or ad valorem tax, molder, warehouse or artisan or similar

 Lien Claim, in each case regardless of whether such Claim is an Allowed Claim, shall, on or

 immediately before the Effective Date and regardless of whether such Claim has been scheduled

 or proof of such Claim has been filed: (1) turn over and release to the Estate any and all property

 of the Debtor or the Estate that secures or purportedly secures such Claim, or such Lien and/or

 Claim shall automatically, and without further action by the Debtor be deemed released and (2)

 execute such documents and instruments as the Debtor requires to evidence the holder of a

 Claim’s release of such property or Lien, and if such holder refuses to execute appropriate

 documents or instruments, the Debtor in his discretion, may file a copy of the Confirmation

 Order in the appropriate recording office, which shall serve to release any holder of a Claim’s

 rights in such property; and (ii) on the Effective Date, all right, title and interest in such property

 shall revert or be transferred to the Debtor, free and clear of all Claims, interests, and Liens of

 any kind.

         11.10 Cancellation of Existing Securities and Agreements. On the Effective Date,

 except as expressly provided in this Plan, the securities, promissory notes, trust indentures, share

 certificates, security agreements, deeds of trust, personal guarantees, collateral agency

 agreements and other instruments evidencing or securing a Claim shall be deemed cancelled

 without further act or action under any applicable agreement of Law, and the obligations of the




                                                                                                       16
Case 20-22898-CMB             Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04               Desc Main
                                     Document    Page 17 of 19



 Debtor and the personal guarantors under the agreements, instruments, trust indentures,

 guarantees and certificates governing and securing such Claims shall be discharged.

         11.11 No Realty Transfer Tax. Subject to orders entered by the Bankruptcy Court

 authorizing certain sales/transfers of real property in connection with any real property

 transaction, pursuant to section 1146(a) of the Bankruptcy Code, the assignment or surrender of

 any lease or sublease, or the delivery of any deed or other instrument of transfer thereunder,

 including any deeds, bills of sale or assignments executed in connection with any disposition of

 assets contemplated by the Confirmed Plan shall not be subject to any stamp, real estate transfer,

 mortgage recording or other similar tax. This proposed Chapter 11 Plan does not contemplate

 the sale of real property.

         11.12 Severability. If, prior to the entry of the Confirmation Order, any term or provision

 of the Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy

 Court, at the request of the Debtor, shall have the power to alter and interpret such term or provision

 to make it valid or enforceable to the maximum extent practicable, consistent with the original

 purpose of the term or provision held to be invalid, void, or unenforceable, and such term or

 provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,

 alteration or interpretation, the remainder of the terms and provisions of the Plan will remain in

 full force and effect and will in no way be affected, impaired, or invalidated by such holding,

 alteration or interpretation. The Confirmation Order shall constitute a judicial determination and

 shall provide that each term and provision of the Plan, as it may have been altered or interpreted

 in accordance with the foregoing, is valid and enforceable pursuant to its terms.

         11.13 Post-Effective Date Fees and Expenses. From and after the Effective Date, the

 Debtor will, in the ordinary course of business, and without the necessity of any approval from




                                                                                                     17
Case 20-22898-CMB         Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                  Desc Main
                                 Document    Page 18 of 19



 the Bankruptcy Court, pay the reasonable fees and expenses of Professional persons hereafter

 incurred by the Debtor, including without limitation, those fees and expenses incurred in

 connection with the implementation and consummation of the Plan.

         11.14 Revesting of Assets.

                (A)     On the Effective Date, except as otherwise provided under the Plan, all

 property of the Estates will re-vest in the Debtor.

                (B)     As of the Effective Date, all property of the Debtor will be free and clear of

 all liens, claims and interests, except as provided in the Plan.

                                  ARTICLE 12 – AMENDMENT

         12.1   The Proponent of the Plan reserves the right to amend this Plan prior to

 confirmation for any reason, including the following: a) if there is a substantial event that alters

 the feasibility of this Plan, b) if the Plan fails to meet the requirements of 11 U.S.C. Section 1122

 c) or if this Plan does not meet the requirements of 11 U.S.C. Section 1129 after a ballot of

 creditors.

                                   ARTICLE 13 - CRAMDOWN

         13.1   Cramdown. In the event all Classes of creditors do not vote in favor of the Plan in

 the requisite majorities, and in the event at least one impaired Class votes to accept the Plan in

 the requisite majorities, the Debtor may seek to confirm the Plan notwithstanding rejection of the

 Plan by one or more impaired classes, pursuant to 11 U.S.C. § 1129(b) of the Bankruptcy Code.

                            ARTICLE 14 -ALTERNATIVE TO PLAN

         14.1   Liquidation. Liquidation under chapter 7 would result in smaller distributions and

 possibly no distributions to some creditors, as the case may be, compared with distributions

 under this Plan. Debtor’s exemptions, as well as the costs and fees of administering a liquidation




                                                                                                      18
Case 20-22898-CMB         Doc 167 Filed 03/29/21 Entered 03/29/21 20:43:04                 Desc Main
                                 Document    Page 19 of 19



 of Debtor’s assets would contribute to decreased distributions under a Chapter 7 case. The Plan

 not only preserves the best value of the Estate, but it also provides for the most effective and

 efficient disposition and administration of payment to creditors. The likelihood of no other

 claims being paid, except for some secured and/or administrative claims, is very likely under a

 Chapter 7 scenario.

                                                       Respectfully Submitted,

 Date: March 29, 2021                                  s/Brian C. Thompson
                                                       Brian C. Thompson, Esquire
                                                       PA-91197
                                                       THOMPSON LAW GROUP, P.C.
                                                       125 WarrendaleBayne Road, Suite 200
                                                       Warrendale, PA 15086
                                                       724-799-8404 Telephone
                                                       724-799-8409 Facsimile
                                                       bthompson@thompsonattorney.com




                                                                                                    19
